DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 31, 2021 is acknowledged. Claims 1-12 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "that each of the blades has a first end tapering towards said second end, and said tip is formed where said second end of said blades meet." in Lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. While a “second end” has been previously provided in claim 1, this end refers to a second end of the handle not with respect to the blades such that said tip is formed where said second end of said blades meet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell (1319028) in view of Secor (5829324) and optionally as further evidenced by Newman, Sr. et al. (5148723).

In reference to claim 1, Grinnell discloses a light bulb remover capable for extracting a broken light bulb from a socket of a high-hat light fixture, the light bulb remover (Figure 1) comprising: an extension pole (1/2) having a first end (upper end of 1) and a second end (lower end of 2), an extractor head (7) attached to said extension pole, said extractor head having a bulb extractor (10) configured for engaging in a base of the broken light bulb and creating a friction connection with the base of the light bulb (Figure 1), but lacks, a guide defining an outer circumference of said extractor head, said bulb extractor being surrounded by said guide, said guide having a diameter being less than a diameter of the high-hat light fixture and dimensioned so that when the light bulb remover is disposed within the high-hat light fixture said bulb extractor is self-aligned with a middle area of the base of the broken light bulb. However, Secor teaches that it is old and well known in the art at the time the invention was made to provide a bulb extractor (10) with a guide (40) defining an outer circumference of said extractor head,  The examiner notes that not all high-hat light fixtures have the same diameter therefore depending on the particular size of high-hat light fixture including a particular diameter, said guide could obviously be formed with a diameter being less than the diameter of the high-hat light fixture. Furthermore, the applicant fails to provide any criticality pertaining to the diameter of the guide or that any particular diameter would provide for any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. Again, it would be obvious to form the guide from any diameter such that it may be inserted within any diameter of any high-hat light fixture in order to more effectively catch debris form therein. Furthermore, the examiner notes that Grinnell shows that when the light bulb remover is disposed within a high-hat light fixture (20), said bulb extractor (10) is self-aligned with a middle area of the base (12) of the broken light bulb (Figure 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Grinnell, with the known technique of providing a bulb extractor with a guide defining an outer circumference of said extractor head, said bulb extractor being surrounded by said guide and could obviously be formed with a diameter being less than the diameter of the high-hat light fixture, as taught by Secor, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which catches any debris falling the bulb base thereby preventing injury to the user below. Assuming arguendo, that it would not have been obvious to form said guide with a 
	
	
In reference to claim 2, Secor shows that said guide is cylindrically shaped and completely surrounds said light bulb extractor (Figure 6). 

In reference to claim 3, Grinnell shows that said bulb extractor has a plurality of blades (10/14) and a point of intersection (i.e. upper point) of said blades defines a tip (upper portion of elements 10, Figure 2 or see figure below) for jabbing into the base of the broken light bulb (Figure 1). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip)][AltContent: textbox (Tip)]
    PNG
    media_image1.png
    213
    406
    media_image1.png
    Greyscale


In reference to claim 4, Grinnell shows that each of said blades has a first end (lower end of 10, Figure 1) tapering towards a second end (upper end of 10), and said tip is formed where said second end of said blades meet (Figures 1 and 2). 

In reference to claim 5, Grinnell shows that said extractor head has a circularly shaped bottom (formed as the bottommost portion of 6, Figure 1). 

In reference to claim 6, Grinnell shows each of said blades has a lower portion (at 6 in Figure 1) and an upper portion (at 10), said lower portion extending up from said circularly shaped bottom, and said upper portion has a first side (formed as the surface extending between 10 and 6, Figure 1) extending from said lower portion and a second side (angled portion of 10) defining said tip (at 14, Figures 1 and 2). 

In reference to claim 7, Grinnell discloses the claimed invention as previously mentioned above, but lacks, having said upper portion being formed from a softer material than said lower portion. However, Secor teaches that it is old and well known in 

In reference to claim 8, Grinnell discloses the claimed invention as previously mentioned above, but lacks, said first end of said extension pole is a threaded first end; and said circularly shaped bottom of said extractor head has a threaded central core for engaging with said threaded first end of said extension pole. However, Secor teaches that it is old and well known in the art at the time the invention was made to provide a first end (at 48, Figure 5) of an extension pole (46) as being a threaded first end (Column 4, Lines 17-19) and that a circularly shaped bottom (12) of an extractor head (10) has a threaded central core for engaging with said threaded first end of said extension pole (Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the connection with the handle, of Grinnell, with the known technique of providing a threaded connection between the extractor head and the handle, as taught by Secor, and the results would have been predictable. In this situation, one could provide a more 

	
In reference to claim 10, Secor discloses that said guide (40) is disposed distally from said bulb extractor (10) and with said circularly shaped bottom forms a pocket for receiving broken glass from the broken light bulb (Figure 6 and Column 4, Lines 27-31). 

In reference to claim 11, Secor discloses that said bulb extractor (10) extends vertically from said circularly shaped bottom and has a first height (see figure below) and said guide extends vertically from said circularly shaped bottom and has a second height, wherein said first height is greater than said second height (see figure below). 
[AltContent: textbox (Second height)][AltContent: textbox (First height)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector]
    PNG
    media_image2.png
    386
    383
    media_image2.png
    Greyscale

In re Aller, 105 USPQ, 233. In this situation, one could form the diameter of the guide such that it is within the range of ¼ -¾ of an inch of the diameter of the high-hat light fixture in order to more effectively be used on various high-hat light fixtures having different diameters thereby increasing the versatility of the device and which more effectively prevents debris from falling on the user during normal operation. 

Claims 3-6, 8, 10 and 11 are also rejected under 35 U.S.C. 103 as being unpatentable over Grinnell (1319028) in view of Secor (5829324), optionally as further evidenced by Newman, Sr. et al. (5148723) and further in view of Eyre (2012/0247285).

In further reference to claim 3, assuming arguendo that Grinnell lacks having the plurality of blades having a point of intersection that defines a tip for jabbing into the base of the broken light bulb than Eyre is hereby used for such a teaching. Eyre teach that it is old and well known in the art at the time the invention was made to provide a plurality of blades having a point of intersection that defines a tip (at 1) for jabbing into the base of the broken light bulb (see figure below and see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
[AltContent: textbox (Blades)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    225
    594
    media_image3.png
    Greyscale

	
	
In reference to claim 4, Eyre shows that each of said blades has a first end (4) tapering towards a second end (at tip 1), and said tip is formed where said second end of said blades meet (see figure above). 

In reference to claim 5, Eyre shows that said extractor head has a circularly shaped bottom (see figure below). 

[AltContent: textbox (Circularly shaped bottom)][AltContent: arrow]
    PNG
    media_image4.png
    155
    156
    media_image4.png
    Greyscale


[AltContent: textbox (Second side)]
[AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow]
    PNG
    media_image3.png
    225
    594
    media_image3.png
    Greyscale


In reference to claim 8, Grinnell discloses the claimed invention as previously mentioned above, but lacks, said first end of said extension pole is a threaded first end; and said circularly shaped bottom of said extractor head has a threaded central core for engaging with said threaded first end of said extension pole. However, Secor teaches that it is old and well known in the art at the time the invention was made to provide a first end (at 48, Figure 5) of an extension pole (46) as being a threaded first end (Column 4, Lines 17-19) and that a circularly shaped bottom (12) of an extractor head (10) has a threaded central core for engaging with said threaded first end of said extension pole (Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the connection with the handle, of Grinnell, with the known technique of providing a threaded connection between the extractor head and the handle, as taught by Secor, 

In reference to claim 10, Secor discloses that said guide (40) is disposed distally from said bulb extractor (10) and with said circularly shaped bottom forms a pocket for receiving broken glass from the broken light bulb (Figure 6 and Column 4, Lines 27-31). 

In reference to claim 11, Secor discloses that said bulb extractor (10) extends vertically from said circularly shaped bottom and has a first height (see figure below) and said guide extends vertically from said circularly shaped bottom and has a second height, wherein said first height is greater than said second height (see figure below). 
[AltContent: textbox (Second height)][AltContent: textbox (First height)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector]
    PNG
    media_image2.png
    386
    383
    media_image2.png
    Greyscale

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Grinnell (1319028) in view of Secor (5829324), optionally as further evidenced by Newman, Sr. et al. (5148723) and further in view of Newman (7066511).

In reference to claim 9, Grinnell discloses the claimed invention as previously mentioned above, but lacks disclosing that, said extension pole is a telescopic extension pole. However, Newman teaches that it is old and well known in the art at the time the invention was made to provide an extension pole (10) as a telescopic extension pole (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the extension pole, of Grinnell, with the known technique of providing an extension pole as a telescopic extension pole, as taught by Newman, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be adjusted in height thereby reaching hard to reach areas more easily. 

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Grinnell (1319028) in view of Secor (5829324), optionally as further evidenced by Newman, Sr. et al. (5148723) and further in view of Eyre (2012/0247285) and Newman (7066511).

In further reference to claim 9, Grinnell discloses the claimed invention as previously mentioned above, but lacks disclosing that, said extension pole is a telescopic extension pole. However, Newman teaches that it is old and well known in the art at the time the invention was made to provide an extension pole (10) as a telescopic extension . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schildmeier (2011/0247462) teaches that it is known in the art to form portions of a bulb changing device from various soft materials (Paragraph 46). Bates (1056084) also teaches of providing an extractor head having an upper portion (20) that is softer than a lower portion (17) because it is formed as a rubber tubing (20, Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723